DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm (US# 2012/0160043) in view of Lee (US# 2019/0100172).
	Drumm discloses a brake pressure generator including; at least one threaded drive system 18/19 configured to convert a drive-side rotary motion into a translatory motion;  and a piston/cylinder unit 3/33/4 which includes a hydraulic piston 4 actuatable by the threaded drive system for brake pressure generation and a housing 3/33 forming a hydraulic cylinder;  wherein the threaded drive system includes: a spindle 18 and a spindle nut 19 which cooperate with one another via a thread, 
Regarding claim 15, Drumm further discloses a hydraulic braking system [0002].

Claims 1, 4-5, 7, 9-10 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 214 859 in view of Lee (US# 2019/0100172) or Yun (US# 2020/0331446).
	DE ‘859 (also note US equiv. US#2020/0361434) discloses a brake pressure generator including; at least one threaded drive system 8/9 configured to convert a drive-side rotary motion into a 
wherein the hydraulic piston 11 is in contact with brake fluid in a working chamber of electromechanical brake pressure generator and is configured to generate the brake pressure in the working chamber as a result of axial displacement of the hydraulic piston in a direction of the working chamber; wherein the threaded drive system includes: a spindle 9 and a spindle nut 8 which cooperate with one another via a thread; and an electromotive drive 2 using which the spindle and the spindle nut are rotatable relative to one another; wherein the hydraulic piston 11 of the piston/cylinder unit at least partially radially surrounds the spindle 9 and the spindle nut 8, and the hydraulic piston is accommodated in the hydraulic cylinder 7 of the piston/cylinder unit, wherein the spindle 9 is non-rotatably connected to the hydraulic piston 11, and the hydraulic piston 11 and the spindle 9 are axially displaced with a rotation of the spindle nut 8.  [0011] of the US equiv.  DE ‘859 lacks the disclosure of an anti-twist protection being formed by a recess in the housing at the hydraulic cylinder, the recess extending in an axial direction and forming a sliding surface, and the anti-twist protection further being formed by a sliding element extending from an outside surface of a hydraulic piston and protruding into a recess, the sliding element being configured in such a way that the sliding element rests against a planar contact area of the sliding surface so that the hydraulic piston is secured against twisting and is axially displaceable by a rotation of the spindle or the spindle nut.  DE ‘859 remain silent as to how the piston and spindle are kept from rotating, however, it is clear that some mechanism must be used in order for the piston and spindle to be axially displaced in response to rotation of the nut, as disclosed.  Each of Lee and Yun disclose similar pressure generators and further teach anti-twist protection mechanisms including a sliding element (162 of Lee, 51/53 or Yun) extending from an outside surface of a piston or a pressing element and protruding into a recess (163 of Lee, 57 of Yun), the sliding element being configured in such a way that the sliding element rests against a planar contact area of the sliding 
Regarding claim 4, anti-twist protections taught by Lee and Yun can be considered tongue-and-groove joints.
	Regarding claim 5, Yun teaches a recess that includes two respective sides each facing and contacting a respective side of the sliding element, each respective side of the respective sides of the sliding element has a convex shape, such as illustrated in last office action.
Regarding claim 7, Yun teaches the sliding element includes a contact shoe 58 which is situated on an outer side and is in contact with the sliding surface.
	Regarding claim 9, Yun teaches the contact shoe 58 and an inner sliding element portion of the sliding element rest against one another via a planar surface and a convex surface, such as illustrated in last office action.
	Regarding claim 10, Yun teaches the sliding surface is formed by a sliding rail 58 inserted into the recess.
Regarding claim 13, DE ‘859 further discloses a hydraulic braking system [0001].

 Claims 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 214 859 and Lee (US# 2019/0100172) or Yun (US# 2020/0331446), as applied to claim 7 or 10 above, in further view of Kawahara et al (US# 8656798).
	Regarding claims 8 and 11, DE ‘859, as modified above, disclose all the limitations of the instant claims with exception to the explicit disclosure of the shoe or guide 58 being made of plastic.  Kawahara et al disclose a similar device and further teach guide/shoe elements 40 made of plastic (synthetic resin, 
 	Regarding claim 12, DE ‘859, as modified above, disclose all the limitations of the instant claims with exception to the explicit disclosure of the sliding element being made of light metal alloy.  Kawahara et al disclose a similar device and further teach the use of light metal alloy (aluminum alloy, col. 7, lines 17-21).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the slide of modified DE ‘859 from light metal alloy, as suggested by Kawahara et al, as a rigid and light weight material which offers a weight reduction benefit over materials such as steel.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK